



COURT OF APPEAL FOR ONTARIO

CITATION:
Neufeld v. Neufeld, 2012
    ONCA 651

DATE: 20120928

DOCKET: C54789

MacPherson, Armstrong and Blair JJ.A.

BETWEEN

Susan Marie Neufeld

Applicant (Appellant)

and

Henry Neufeld

Respondent (Respondent)

J. Richey, for the appellant

P. MacLeod, for the respondent

Heard: September 26, 2012

On appeal from the order of Justice Donald J. Taliano of
    the Superior Court of Justice, dated November 24, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The appeal is abandoned.


